Citation Nr: 1603535	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  08-37 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for neurological impairment of the bladder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for neurological impairment of the right lower extremity, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for neurological impairment of the left lower extremity, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for neurological impairment of the right upper extremity, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for neurological impairment of the left upper extremity, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for a bone marrow disorder, to include as secondary to a service-connected disability.

REPRESENTATION

Appellant is represented by: Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from May 1999 to May 2003. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the RO in Milwaukee, Wisconsin.

In September 2011 and August 2014, the Board remanded this appeal for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  The Board also granted service connection for a Tarlov cyst in August 2014, an issue on appeal at that time.  The Board's decision with respect to that claim is final.  See 38 C.F.R. § 20.1100 (2015). 

In a June 2015 rating decision, the RO implemented the Board's grant of service connection for a Tarlov cyst and assigned an initial disability rating of 0 percent under Diagnostic Code 7899-7819, effective July 20, 2007.  In correspondence received in June 2015, the Veteran expressed disagreement with the noncompensable rating assigned as well as with the diagnostic code applied.  The Veteran specified that "the condition should be rated analogous to Diagnostic Code 5237 (lumbosacral strain) and together with the already service connected lumbosacral strain syndrome[...and] that a 40 percent evaluation is warranted based on painful and limited motion of the lumbar spine."  In a November 2015 rating decision, the RO granted service connection for degenerative disc disease, combined the rating for the Tarlov cyst with the rating for the low back disability, and granted an increased rating of 40 percent for the combined disability.  It would appear that this action resolves the appeal as the specific benefit requested in the June 2015 Notice of Disagreement was granted.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Subsequent to the most recent Supplemental Statement of the Case (January 2015), the RO obtained additional VA treatment records and a comprehensive VA spine examination.  In addition, the Veteran submitted private physical therapy records reflecting treatment for back pain from April 19, 2012, to November 6, 2012.  Notably, the September 2015 VA spine examination contains findings that are directly pertinent to the issues on appeal, including evidence addressing the existence of neurological impairment of the extremities and bladder and an opinion relating the diagnosis of degenerative disc disease to the service-connected low back disability.  While the RO took action to grant service connection for degenerative disc disease and to assign an increased rating for the combined back disability, to date, it has taken no action regarding readjudication of the issues remaining on appeal and issuance of a Supplemental Statement of the Case as required under 38 C.F.R. § 19.31 (2015).  

The Board notes that the specific request in the June 2015 Notice of Disagreement for a 40 percent rating for a combined low back disability and Tarlov cyst cannot be interpreted as an indication that the Veteran wished to terminate his appeal regarding neurological impairments and a bone marrow disorder claimed to be associated with the low back disorder.  

As the Board's August 2014 Remand instructions specified that the RO must "readjudicate the Veteran's claims based on the entirety of the evidence," and as the Veteran has not withdrawn his appeal as to the issues listed on the title page above, the Veteran is entitled to a Supplemental Statement of the Case addressing those issues.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

Readjudicate the remanded claims in light of the additional pertinent evidence added to the claims file since the most recent Supplemental Statement of the Case in January 2015.  If any benefit sought on appeal is not granted, the Veteran and her representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


